     Case 2:20-cv-07525-DMG-KS Document 25 Filed 03/25/21 Page 1 of 3 Page ID #:89



 1

 2

 3                                                               JS-6
 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11

12   $77,487.00 IN U.S. CURRENCY,             No. CV 20-7525-DMG (KSx)
13              Defendant.                    CONSENT JUDGMENT OF FORFEITURE
                                              [24]
14

15   HIENSLEY FISHER,
16               Claimant.
17

18

19         Plaintiff United States of America (“the government”) and
20   Potential Claimant Hiensley Fisher(“Fisher”) have made a stipulated
21   request for the entry of this Consent Judgment, resolving this action
22   in its entirety.
23         The Court, having considered the stipulation of the parties, and
24   good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
25         1.    This Court has jurisdiction over the subject matter of this
26   action and the parties to this Consent Judgment of Forfeiture.
27         2.    The Complaint for Forfeiture states a claim for relief
28   pursuant to 21 U.S.C. § 881(a)(6).
     Case 2:20-cv-07525-DMG-KS Document 25 Filed 03/25/21 Page 2 of 3 Page ID #:90




1          3.    Notice of this action has been given and published as

2    required by law.     All potential claimants to the defendant currency

3    other than Fisher are deemed to have admitted the allegations of the

4    Complaint for Forfeiture to be true with respect to the defendant

5    currency.    The allegations set out in the Complaint are sufficient to

6    establish a basis for forfeiture.

7          4.    The sum of $58,115.25 only (without interest) shall be

8    returned to Fisher through his counsel.         The government shall have

9    judgment as to the remainder of the defendant currency (i.e.,

10   $19,371.75), plus any interest earned by the government on the

11   entirety of the defendant currency since seizure, and no other right,

12   title or interest shall exist therein.         The government shall dispose

13   of the forfeited funds in accordance with law.

14         5.    The funds to be returned to Fisher shall be paid through

15   his counsel by electronic transfer.         Fisher and his attorney shall

16   provide all information and complete all documents requested by the

17   government to facilitate the transfer including, without limitation,

18   providing Fisher’s social security or taxpayer identification number,

19   the identity of the bank, and the bank’s address, account name,

20   account number, account type and routing number for the account to

21   which the transfer of funds is to be made.

22         6.    There was reasonable cause for the seizure of the defendant

23   currency and institution of these proceedings.          This judgment shall

24   be construed as a certificate of reasonable cause pursuant to 28

25   U.S.C. § 2465.

26
27
28
                                             2
     Case 2:20-cv-07525-DMG-KS Document 25 Filed 03/25/21 Page 3 of 3 Page ID #:91




1          7.    Fisher did not substantially prevail in this action, and

2    the parties hereto shall bear their own attorney fees and costs.

3
4     DATED:    March 25, 2021
                                           DOLLY M. GEE
5                                          UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
